Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-14 are allowed. The following is an examiner’s statement of reasons for allowance:  
	The prior art does not disclose a circuit measuring device having a combination of a final test machine configured to provide a voltage source for supplying a common voltage in a calibration mode and a measurement mode, and provide a current source in the calibration mode; and one or more current sensing circuits connected to the final test machine, and each of the current sensing circuits including: a current-voltage converter connected to the current source in the calibration mode and connected to a tested circuit in the measurement mode, wherein the current-voltage converter is connected to the voltage source and configured to receive the common voltage from the voltage source in the calibration mode and the measurement mode, such that a calibration current having a preset current value flows from the current- voltage converter to the final test machine as an output current of the current source in the calibration mode, the current-voltage converter converts the calibration current into a calibration voltage and outputs the calibration voltage in the calibration mode, and the current-voltage converter receives a tested current from the tested circuit and converts the tested current into a tested voltage in the measurement mode; and a voltage sensing circuit connected to the current-voltage converter, wherein the voltage sensing circuit is configured to sense a voltage between an input terminal of the current-voltage converter and an output terminal of the current-voltage converter to output sensed calibration data in the calibration mode, and the voltage sensing circuit is configured to sense the voltage between the input terminal of the current-voltage converter and the output terminal of the current-voltage converter to output actual sensed data in the measurement mode; wherein, in the measurement mode, the final test machine is configured to calculate a difference between the sensed calibration data and the actual sensed data; wherein, in the measurement mode, when the final test machine determines that the difference is higher than a difference threshold, the final test machine outputs an adjusting signal for instructing the tested circuit to adjust the tested current as recited in claim 1. Claims 2-7 depend from allowed claim 1, they are also allowed accordingly.	
            The prior art does not disclose a circuit measuring method, comprising the following steps: in a calibration mode, supplying a common voltage; in the calibration mode, generating a calibration current having a preset current value; in the calibration mode, converting the calibration current into a calibration voltage; in the calibration mode, sensing the calibration voltage to output sensed calibration data; in a measurement mode, supplying the common voltage; in the measurement mode, converting a tested current from a tested circuit into a tested voltage; in the measurement mode, sensing the tested voltage to output actual sensed data; in the measurement mode, calculating a difference between the sensed calibration data and the actual sensed data; and in the measurement mode, determining whether or not the difference between the sensed calibration data and the actual sensed data is higher than a difference threshold, in response to determining that the difference is higher than the difference threshold, outputting an adjusting signal for instructing the tested circuit to adjust the tested current, in response to determining that the difference is not higher than the difference threshold, outputting a test ending signal as recited in claim 9. Claims 10-14 depend from allowed claim 9, they are also allowed accordingly.	


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 8 is  objected to because of the following informalities:   
In claim 8, line 5, “each of the current-voltage converters CV1 to CVn”  should be ---the current-voltage converter---;
line 11, “each of the current-voltage converters CV1 to CVn”  should be ---the current-voltage converter---.
  Appropriate correction is required.
This application is in condition for allowance except for the following formal matters as mentioned in the current office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dunser et al (Pat# 9544970) disclose  Detection Of An LED Module .
	Brancken  et al (Pat# 9,161,414) disclose Method Of Detecting A LED Failure, A Controller Therefor, A Lighting Unit And Lighting System.
Morrow et al (Pat# 8,593,148) disclose System And Method Of Testing High Brightness LED (HBLED).
Beaudry et al (pat# 6,597,195) disclose Method Of And Cassette Structure For Burn-in And Life Testing Of Multiple LEDs And The Like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867